UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-6149


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

EDWARD CALVIN GIBBS, a/k/a Lep, a/k/a Little Calvin,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.     Rebecca Beach Smith,
Chief District Judge. (4:09-cr-00063-RBS-TEM-5)


Submitted:   June 18, 2015                 Decided:    June 22, 2015


Before SHEDD, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Edward Calvin Gibbs, Appellant Pro Se. Robert Edward Bradenham,
II, Howard Jacob Zlotnick, Assistant United States Attorneys,
Newport News, Virginia; Gurney Wingate Grant, II, Assistant
United States Attorney, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Edward     Calvin    Gibbs     appeals      the    district       court’s    order

denying Gibbs’ motion for a sentence reduction and its order

denying his motion for reconsideration.                        We have reviewed the

record and conclude that the district court did not abuse its

discretion      in    denying       relief       under    18    U.S.C.     § 3582(c)(2)

(2012).      We    therefore       affirm    for    the    reasons    stated       by   the

district court.           United States v. Gibbs, No. 4:09-cr-00063-RBS-

TEM-5 (E.D. Va. Dec. 2, 2014); see United States v. Munn, 595
F.3d 183,      186      (4th     Cir.     2010)        (standard       of     review).

Additionally,        we    affirm    the     district      court’s       order   denying

reconsideration.           See United States v. Goodwyn, 596 F.3d 233,

236 (4th Cir. 2010) (holding district court lacks jurisdiction

to reconsider prior order on § 3582(c)(2) motion).                          We dispense

with oral argument because the facts and legal contentions are

adequately      presented     in    the     materials      before    this      court    and

argument would not aid the decisional process.


                                                                                 AFFIRMED




                                             2